DETAILED ACTION
Claims 1, 3 – 9, 11 - 15 of U.S. Application No. 16610144 filed on 11/01/2019 are presented for examination. Claims 2, and 10 are cancelled, and claims 13 – 15 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3 – 9, 11 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the 112(b) rejection: claim 2 was rejected under 112(b) for being unclear, claim 2 is now cancelled, consequently, the rejection to claim 2 is moot. Claims 5, and 11 were rejected under 112(b) for reciting the relative terms, “preferably”, and “such as”, the relative terms in claims 5, and 11 are now cancelled, therefore, the 112(b) rejection is overcome.
Regarding amended claim 1: Claim 1 was amended in 10/22/2021 to clarify that the heat sink is disposed inside the conductive element, and the phase change material of the heat sink is contained in a sealed metal shell. Claim 1 was rejected for being obvious over Zhang (CN 102185422) in view of Nico (CN 104782029). In Zhang, the heat sink (4) is disposed between but not inside the conductive element (3). Therefore, the rejection to Zhang in view Nico is overcome. 
None of the prior arts in record, alone or in combination, discloses the limitations of claim 1 as amended. Claims 3 – 9, and 11-15 are allowable for depending on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832